IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Valerie Wilson,                             :
                                            : No. 1508 C.D. 2015
                             Petitioner     : Submitted: April 15, 2016
                                            :
                      v.                    :
                                            :
Unemployment Compensation                   :
Board of Review,                            :
                                            :
                             Respondent     :


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                     FILED: May 20, 2016


               Valerie Wilson (Claimant) petitions for review of the June 22, 2015,
order of the Unemployment Compensation Board of Review (UCBR) reversing a
referee’s decision to grant Claimant unemployment compensation (UC) benefits. The
UCBR determined that Claimant was ineligible for UC benefits under section 402(b)
of the Unemployment Compensation Law1 because she voluntarily left work without
cause of a necessitous and compelling nature. We vacate and remand.


               After her separation from employment with Joshua Tree Learning
Experience (Employer), Claimant applied for UC benefits, which the local service

       1
           Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§802(b).
center granted. Employer appealed to a referee, who conducted a hearing. The
referee concluded that Claimant did not voluntarily leave work but was discharged by
Employer. Therefore, the referee affirmed the award of UC benefits.


              Employer appealed to the UCBR, which made its own findings of fact.
The UCBR found that Claimant worked for Employer from November 2013 through
December 23, 2014. (UCBR’s Findings of Fact, No. 1.) On December 23, 2014,
Employer suspended Claimant pending its investigation of several issues. (Id., No.
3.) Claimant knew that her personnel file must always remain at Employer’s facility.
(Id., No. 2.) On December 26, 2014, Claimant entered Employer’s facility and
removed her personnel file without asking permission or making a copy. (Id., No. 4.)
Claimant did not return to work. (Id., No. 5.)


              The UCBR concluded that Claimant quit when she took her personnel
file from Employer’s facility, knowing that the file was to remain at the facility.
(UCBR’s Decision at 2.) The UCBR determined that this act, along with hearsay
evidence that Claimant said she quit, demonstrated a conscious intent to quit. (Id.)
The UCBR concluded that Claimant voluntarily left her employment without cause of
a necessitous and compelling nature and, thus, was ineligible for UC benefits. (Id.)
This appeal followed.2




       2
         Our review is limited to determining whether constitutional rights were violated, whether
an error of law was committed, or whether the findings of fact are supported by substantial
evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §704.


                                                2
              On appeal, Claimant argues that the UCBR erred in concluding that she
voluntarily quit her employment. We conclude that the UCBR’s findings of fact are
inadequate for this court to determine whether Claimant voluntarily quit or was
discharged.


              “Whether a termination of services is a voluntary quit or a discharge is a
question of law” for this court to determine based on the UCBR’s findings of fact.
Goffi v. Unemployment Compensation Board of Review, 427 A.2d 1273, 1274 (Pa.
Cmwlth. 1981). “[A] finding of voluntary termination is essentially precluded unless
the claimant had a conscious intention to leave [her] employment.”           Roberts v.
Unemployment Compensation Board of Review, 432 A.2d 646, 648 (Pa. Cmwlth.
1981).


              Although the UCBR found, and Employer argues, that Claimant’s
removal of the file evidenced Claimant’s resignation, the UCBR did not assign any
motive behind the file removal.       This act alone does not manifest a conscious
intention to leave employment.


              Additionally, the UCBR’s reliance on hearsay evidence to support its
finding that Claimant quit is in error.        “[H]earsay evidence admitted without
objection may support a finding of fact, but only if it is corroborated by other
competent evidence.” Vann v. Unemployment Compensation Board of Review, 494
A.2d 1081, 1086 (Pa. 1985). To determine whether hearsay evidence has been
corroborated, “the truth of the matters asserted by way of hearsay must be
substantiated by other evidence.” Id.


                                           3
              Here, the UCBR stated that removal of Claimant’s file “combined with
hearsay evidence that . . . [C]laimant said she quit, demonstrated a conscious
intention to quit.” (UCBR’s Decision at 2.) However, Claimant’s removal of the file
does not corroborate Claimant’s hearsay statement that she quit.


              Both Claimant and Employer presented testimony regarding the
circumstances surrounding Claimant’s separation from employment.                         Claimant
testified that during her suspension, she went to Employer’s facility to get her
paycheck.3 (N.T., 2/27/15, at 22.) Claimant saw employees going through personnel
files. (Id. at 23.) Because Employer had previously misplaced Claimant’s personnel
file, which included her clearances, Claimant removed her personnel file to make a
copy. (Id. at 23-25.) Claimant further testified that she told Employer that she took
the file and would return it. (Id. at 25.) Claimant testified that Employer later sent
Claimant a text message stating that Employer was informing the Department of
Public Welfare of Claimant’s discharge. (Id. at 24.) Employer also told Claimant
that she would receive her paycheck within 30 days of Employer receiving
Claimant’s personnel file. (Id.)


              Employer’s witness testified that she saw Claimant take the personnel
file. (Id. at 6.) When the witness asked Claimant where she was going with the file,
Claimant kept walking. (Id.)




       3
          Claimant testified that the original paycheck issued to her could not be processed because
of insufficient funds. (N.T., 2/27/15, at 22.)


                                                 4
            The UCBR, however, did not discuss Claimant’s or Employer’s
testimony and did not make any credibility determinations. The UCBR’s findings are
inadequate for this court to determine whether Claimant voluntarily left her
employment or was discharged.


            Accordingly, we vacate the UCBR’s order and remand this matter to the
UCBR for additional findings of fact, conclusions of law, and credibility
determinations.




                                    ___________________________________
                                    ROCHELLE S. FRIEDMAN, Senior Judge




                                        5
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Valerie Wilson,                           :
                                          : No. 1508 C.D. 2015
                          Petitioner      :
                                          :
                   v.                     :
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                                          :
                          Respondent      :


                                       ORDER


             AND NOW, this 20th day of May, 2016, we hereby vacate the June 22,
2015, order of the Unemployment Compensation Board of Review (UCBR) and
remand to the UCBR for additional findings of fact, conclusions of law, and
credibility determinations.


             Jurisdiction relinquished.



                                          ___________________________________
                                          ROCHELLE S. FRIEDMAN, Senior Judge